DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (JP 2008-087998), an English computer translation (CT) is provided.
Sung et al teaches a silicon supply part comprising: a silicon supply chamber 14; a holder 40 provided on an inner wall of a lower region of the silicon supply chamber; a tube 3 elevating vertically by a first cable 16 inside the silicon supply chamber; a guide 42a provided outside the tube 31 and overlapped with the holder vertically; and a 5 elevating vertically by a second cable 7 and inserted into a lower portion of the tube to open and close the lower portion of the tube (See Fig 1-7; CT [0031]-[0051]).
Sung et al teaches a shaft 7 connected to a seed shaft 16 suspended by a suspension device (see Figs 1-7; CT [0031]) and the seed shaft 16 hooks a seed crystal or a raw material supply device 1 (CT [0039]; Figs 3-4). Sung et al also teaches the seed shaft 16 is connected to shaft 7 and shaft 7 is connected to the bottom lid 5 through holes in a first top plate 9a and a second top plate 9b, and lowering the shaft 7 without lowering the position of the pipe 31, the lid 5 is removed the pipe is opened (Figs 1-7; CT [0044]-[0048]).
Referring to claim 7, Sung et al also teaches a locking portion 42a having a cylindrical shape extending in a vertical direction that stops of the lowering of the pipe which clearly suggests a guide body provided at an upper portion of the tube, wherein the guide is disposed extending from an edge of the guide body downward (See Fig 1-7; [0031]-[0050]). 
Referring to claim 8, Sung et al teaches the second cable 7 passes through the guide body 42a (See Figs 1-7).
Referring to claim 9, Sung et al teaches a device 10 for growing a silicon single crystal ingot comprising: a chamber 12; a crucible 20 provided inside the chamber and accommodating a silicon single crystal melt 48; the silicon supply part of claim 1, as discussed above, which is provided at an upper portion of the crucible; a heating unit 24 for heating the crucible; a heat insulating member 22 provided on the upper portion of the crucible; and a rotating shaft 28 for rotating and raising the crucible (Figs 3-4; CT [0040]-[0051]).
3 and a stopper 5 inserted into an opening of a lower surface of the tube with a polysilicon; positioning the tube at an upper portion of a crucible 20 and lowering the tube in a direction of the crucible; and fixing the stopper 5 and pulling up the tube when the opening of the lower surface of the tube approaches so as to be adjacent to the crucible (See Figs 3-6; CT [0040]-[0056]).
Referring to claim 11, Sung et al teaches the stopper 5 is connected to a second cable 7 passing through the tube 3 vertically, the second cable 7 is connected to a first cable 16 thereabove, the stopper 5 is fixed by separating the first and second cables, and only the tube is pulled up (See Fig 3-7; CT [0040]-[0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (JP 2008-087998), as applied to claim 1 and 7-11 above, and further in view of Okita (US 2018/0016701).
Sung et al teaches all of the limitations of claim 2, as discussed above, except a ring provided at a lower end of the first cable. Sung et al teaches a first cable 16 7, however does not explicitly teach a connection means. (See Fig 1-7).
In a Czochralski apparatus, Okita teaches a pull wire 17 provided with a hook 17a ring fitting attached to a ring fitting 40d and a charging pipe 60 hung on the lower end of the pull wire 17 ([0056]-[0067], [0089]-[0093], Fig 2-3 and 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sung et al to provide a ring at the lower end of the first cable, as taught by Okita, to connect the first and second cable use a suitable connection means.
Referring to claim 3, the combination of Sung and Okita teaches a ring fitting 40d and a hook 17a are engaged with each other (Okita Fig 2-3; [0061]), which clearly suggests a latching portion provided at an upper end of the second cable and fastened to the ring. 
Referring to claim 4, the combination of Sung and Okita teaches a protrusion provided at an edge of the tube 31, wherein a width of the protrusion is smaller than that of the guide (See Sung Figs 1-7 which shows protrusion at end of cylinder 31 for holding cylinder 32 and having a diameter smaller than guide 42a).
Referring to claim 12, the combination of Sung and Okita teaches a ring fitting 40d and a hook 17a are engaged with each other (Okita Fig 2-3; [0061]), which clearly suggests a latching portion provided at an upper end of the second cable and fastened to the ring, and separating to hook a seed crystal or a raw material supply device  (CT [0039]).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (JP 2008-087998) in view of Okita (US 2018/0016701) as applied to claim 1-4 and 7-11 above, and further in view of Mori et al (JP 2010-180072), an English computer translation (CT2) is provided.
The combination of Sung and Okita teaches all of the limitations of claim 5, as discussed above, except the combination of Sung and Okita does not teach a plate provided at an upper portion of the tube and through which the first cable passes. The combination of Sung and Okita teaches upper and lower plates 9a, 9b and cable 7 passes through the plates. (See Sung Figs 1-7).
In a Czochralski crystal growth apparatus, Mori et al teaches a upper end of a tip wire (second cable) 19 is connected to the lower end of a seed wire (first cable) 13 and the seed chuck 14 is connected to the lower end of the tip wire, and the tip wire will deteriorate due to heat, but the cost is reduced because it is not necessary to dissemble the wire winding part to replace it (Figs 1-2; CT2 [0020]-[0027]). Mori et al also teaches hook metal fittings 20, 21 are provided at both ends of the tip wire 19 and the seed wire 13, and the tip wire and seed wire are connected via a wire joint 18, such that the tip wire can be replaced easily (CT2 [0024]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sung and Okita by having a first cable pass through a plate provided at an upper portion of the tube and connect the first cable to a second cable, as taught by Mori et al, so the wire close to the melt can be replaced easily.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (JP 2008-087998) in view of Okita (US 2018/0016701) and Mori et al (JP 2010-180072), an English computer translation CT2 is provided, as applied to claims 1-5 and 7-11 above, and further in view of Nakashima et al (US 2006/0060133).
The combination of Sung et al and Okita teaches all of the limitations of claim 6, as discussed above, except a connection part connecting a lower surface of an edge of the plate and an upper surface of the protrusion.
In a Czochralski crystal growth apparatus, Nakashima et al teaches a silicon supply tube 10 with a protrusions 10a provided on the tube, wherein a width of the protrusion is smaller than that of the flange (guide) 9. (Fig 4A-C). Nakashima et al also teaches a dedicated hanger (plate) 18 provided at an upper portion of the tube and through which cables 15 are passed (Fig 4A, 5A, 5B; [0066]-[0076]). Nakashima et al also teaches a protrusion at the edge of the upper and a plate 20 through which the cable 15 passes, and the plate 20 is connected to the protrusion with a connection part 21 (See Figs 5A, 5B and 6; [0071]-[0076]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Sung et al and Okita by providing a protrusion provided at an edge of the tube, wherein a width of the protrusion is smaller than that of the guide, as taught by Nakashima et al and a connection part connecting the lower surface of an edge of the plate to an upper surface of the protrusion, as taught by Nakashima et al, to synchronize the timing the tube ascending/descending with the timing of the lid ([0066]-[0076]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiwara et al (US 2011/0036860) teaches a silicon supply part comprising: a silicon supply chamber 2; a holder 10a provided on an inner wall of a lower region of the silicon supply chamber 2; a tube 11 elevating vertically by a first cable 8 inside the silicon supply chamber; a guide 18 provided outside the tube and overlapped with the holder vertically; and a stopper 14 elevating vertically by a second cable 15 and inserted into a lower portion of the tube to open and close the lower portion of the tube. (See Fig 1, 2 and 4; [0032]-[0070]).
Giannattasio et al (US 2014/0033968) teaches Czochralski apparatus wherea doping device 30 hung from a pull cable 40 using a coupling mechanism, such as a hook (Fig 2, [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714